Citation Nr: 1016969	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-21 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Veteran testified via videoconference at a Board 
hearing in May 2009.  This matter was previously before the 
Board and was remanded in August 2009. 

This appeal has been advanced on the Board's docket due to 
the Veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 
2002); 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  In November 1969, the RO denied the Veteran's initial 
claim of entitlement to service connection for a cervical 
spine disorder.  The Veteran did not perfect an appeal 
thereof.

2.  In February 1978, the Veteran submitted a claim to reopen 
the issue of entitlement to service connection for a cervical 
spine disorder, which was ultimately denied by the Board in a 
July 1979 decision.  

3.  Evidence submitted since the July 1979 Board decision is 
new and material, as it raises a reasonable possibility of 
substantiating the claim of service connection for cervical 
spine disorder.

4.  The Veteran's current cervical spine disability is 
etiologically related to an injury incurred during active 
duty service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's July 1979 decision, and the Veteran's claim for 
service connection for a cervical spine disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  The criteria to establish entitlement to service 
connection for a cervical spine disability have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal; however, given that the full benefit sought by the 
Veteran is granted in this decision, further discussion of 
how VA complied with those laws is unnecessary.  

Analysis

In November 2003, the Veteran filed a claim to reopen the 
issue of entitlement to service connection for a cervical 
spine disorder, which was denied in March 2004.  In August 
2009, the Board remanded the claim for further development, 
specifically directing the Agency of Original Jurisdiction 
(AOJ) to obtain records associated with the Veteran's Social 
Security Administration (SSA) benefits.  The Board also 
directed the AOJ to obtain the Veteran's 1980 treatment 
records from the Cleveland Clinic.  In October 2009, the SSA 
indicated that the Veteran's records had been destroyed and, 
thus, further efforts to obtain them would be futile.  
Further, in December 2009, the Cleveland Clinic indicated 
that they did not have records demonstrating that the Veteran 
ever received treatment at their facility.  Thus, the Board 
finds that the AOJ substantially complied with the directives 
of the August 2009 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In order to reopen a claim which has been previously denied 
and which is final, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, 
it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

In November 1969, the RO denied the Veteran's initial claim 
of entitlement to service connection for a cervical spine 
disorder, finding no complaints of or treatment for this 
disorder in the Veteran's service treatment records (STRs) or 
upon discharge.  Moreover, the RO noted that there was no 
competent medical evidence relating the Veteran's cervical 
spine disorder to his active duty service.  The Veteran filed 
a timely notice of disagreement to the November 1969 rating 
decision.  See 38 C.F.R. § 20.201 (2009).  The RO then issued 
an April 1970 Statement of the Case continuing the denial of 
service connection for the claimed disorder.  The Veteran did 
not submit a substantive appeal.  See 38 C.F.R. § 20.302(b) 
(2009).  Therefore, this decision became final.  38 C.F.R. 
§ 20.1103 (2009).

In February 1978, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a cervical 
spine disorder, which was denied by the RO in April 1978.  
The Veteran perfected an appeal of this decision and it was 
certified to the Board for appellate review.  In July 1979, 
the Board denied the Veteran's claim, finding that new and 
material evidence had not been submitted to reopen the claim.  
As the July 1979 Board decision is the last final 
disallowance, the Board must review all of the evidence 
submitted subsequent to this decision to determine whether 
the Veteran's service connection claim should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence in the claims file at the time of the July 1979 
Board decision included the Veteran's STRs which d that the 
Veteran was hospitalized for 1 week in June 1944 for a right 
ankle sprain incurred during a routine parachuting jump.  
Private treatment records dated in October 1945 showed that 
the Veteran was treated for a suspected fracture of his right 
shoulder girdle.  The Veteran's December 1945 separation 
examination was negative for complaints of or treatment for a 
cervical spine disorder or symptoms thereof.  Post-service 
evidence of record demonstrated that the Veteran had received 
treatment for a cervical spine disorder beginning in January 
1969 and that he was hospitalized for 10 days in February 
1969 in order to undergo a myelogram.  On February 19, 1969, 
the Veteran underwent a cervical discectomy.  The Veteran 
submitted a July 1969 statement from a fellow serviceman who 
attested to the Veteran experiencing an in-service 
parachuting injury that required a 1-week hospitalization.  
In October 1969, the Veteran underwent a VA examination that 
resulted in a diagnosis of post-operative cervical disc 
residuals.  

The Veteran also submitted multiple statements from 
laypersons.  Three of the statements, each dated in March 
1978, are from acquaintances who described the Veteran's then 
recent deteriorating health, especially with respect to his 
neck.  The remaining statements are from individuals who 
served in the military with the Veteran.  An undated 
statement from J.P., received by the RO in November 1978, 
shows that J.P. served in the military at the same time as 
the Veteran, although in a different unit.  J.P. noted that 
he saw the Veteran occasionally during service and that on 
one of the occasions, the Veteran told J.P. that he had 
injured his back.  A statement from G.B., dated in April 
1970, shows that G.B. served in the military with the Veteran 
and stated that the Veteran injured himself during jump 
training at Camp Forest.  An undated statement from L.B., 
received by the RO in November 1978, shows that L.B. served 
in the military with the Veteran and was a close friend of 
the Veteran.  L.B. states that the Veteran injured his back 
and neck while jumping at Camp Forest.

A May 1978 letter from G.S., M.D., demonstrated that the 
Veteran was treated in June 1977 for cervical pain aggravated 
on activity, which the Veteran reported was due to an in-
service parachuting injury in 1944.  Contemporaneous 
radiological examination of the Veteran's neck revealed 
narrowing of his cervical canal.  At October 1978 and March 
1979 Board hearings, the Veteran testified that he injured 
his neck during his active duty service and further detailed 
his post-service treatment.

Since the Board's 1979 decision, the Veteran submitted 
statements in support of his claim, copies of his STRs, 
photographs of himself, and an April 2005 letter from A.C., 
M.D.  The Veteran also testified at the November 2003 
Decision Review Officer hearing and the May 2009 Board 
hearing, and underwent a VA examination in November 2008.  

For the reasons explained below, the Board finds the April 
2005 letter from A.C., M.D. to be both new and material.  The 
letter states that the Veteran "has a history that during 
WWII he had a parachute injury.  He landed on his right side 
as well as back and since that time has had neck and back 
pain."  The letter reflects that A.C., M.D. opined that the 
Veteran's current neck disability is the direct result of the 
parachute injury in service.  

It is unclear if the physician reviewed the Veteran's STRs.  
This is an important detail because "A bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Additionally, in Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court reaffirmed that in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the Veteran if 
they have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
Veteran that formed the basis for the opinion.  

As a threshold matter in determining if this letter qualifies 
as new and material evidence, the Board must address whether 
or not the letter is competent medical evidence.  For a 
medical opinion to be competent medical evidence, it must be 
based upon a credible history.  In examining the issue of 
whether the Veteran's reported history to A.C., M.D., is 
credible, the Board finds that the Veteran has consistently 
reported the details of his in-service injury.  Additionally, 
he has submitted three lay statements from individuals who 
served with him and the accounts of the injury from these 
individuals are consistent with the Veteran's account.  
Moreover, in the July 1979 decision, the Board stated "In 
view of the considerable lay evidence from acquaintances of 
the veteran in service and his own detailed description of 
how the reported injuries occurred, we are inclined to accept 
his account of the injuries."  Therefore, after resolving 
any benefit of the doubt in favor of the Veteran under the 
provisions of 38 U.S.C.A. § 5107(b), the Board finds that the 
Veteran injured his neck during a parachute training jump in 
service.  It follows that the letter from A.C., M.D. is 
competent medical evidence because the history reported by 
the Veteran is credible.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
claim of entitlement to service connection for a cervical 
spine disability. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection for certain chronic 
diseases, including arthritis, will be presumed if they are 
manifest to a compensable degree within the year after active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
In addition to the positive medical opinion from A.C., M.D., 
which relates the Veteran's current cervical spine disability 
to his in-service parachute injury, there is a November 2008 
VA examination report with etiology opinion.  The examination 
report reflects that the examiner diagnosed the Veteran with 
"[c]ervical spine degenerative disk disease with resultant 
degenerative joint disease, diffusely, of the cervical 
spine."  The examiner opined the Veteran's current cervical 
spine disability is not related to or a result of his 
parachute injury in 1944 while in the service.

There are no other competent medical opinions of record 
addressing the etiology of the Veteran's current cervical 
spine disability.  The Board finds the two opinions of record 
to be of equal probative value.  As such, the Board finds 
that the evidence for and against the Veteran's claim is in 
equipoise.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

After resolving the benefit of the doubt in favor of the 
Veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that the Veteran's current cervical spine 
disability is etiologically related to his active duty 
service.  As such, entitlement to service connection for a 
cervical spine disability is granted.




ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a cervical 
spine disorder.

Entitlement to service connection for a cervical spine 
disability is granted.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


